Citation Nr: 1512852	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-11 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether an overpayment of additional compensation for a former spouse was properly created. 

2.  Entitlement to waiver of an overpayment of compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 2000.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all pertinent documents in these folders have already been considered by the RO in adjudicating the Veteran's claim.

The Veteran testified at a Travel Board hearing in July 2013.  At the hearing the Veteran submitted additional evidence along with a waiver of RO review of this evidence.   

The issue of entitlement to waiver of an overpayment of compensation benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By rating decision in March 2002, the Veteran was granted service connection for several disabilities; the total disability rating was 30 percent; additional benefits were included for a dependent spouse, E. O. 

2.  By a letters dated in March 2002, and January 2006, the RO advised the Veteran that additional benefits had been included in his compensation for his spouse, and that he must tell VA immediately if there were any changes in the number or status of his dependents. 

3.  The Veteran obtained a divorce from E. O. in April 2006, and in October 2006, he married N. O. 

4.  The Veteran did not inform VA of his divorce or his remarriage until April 2010, when he responded to the RO's request to verify his continued entitlement to additional benefits for a dependent spouse. 

5.  The RO retroactively terminated payment of additional benefits on behalf of the previous dependent spouse effective May 1, 2006, and did not grant additional benefits on behalf of the new dependent spouse until May 1, 2010. 

6.  For the period from May 1, 2006 to May 1, 2010, the Veteran received dependency benefits for E. O., to which he was not entitled because he was not married to her at that time; this resulted in an overpayment to the Veteran.


CONCLUSION OF LAW

An overpayment of VA benefits due to change in the Veteran's marital status was properly created.  38 U.S.C.A. §§ 5110, 5111, 5112 (West 2014); 38 C.F.R. §§ 3.400, 3.401, 3.500, 3.501, 3.660 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000.

 The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

The VCAA duties to notify and to assist do not apply to the claim for relief under Chapter 53 of Title 38 of the United States Code, pertaining to waiver of recovery of overpayments, which includes the validity of the debt.  See Barger v. Principi, 16 Vet. App. 132 (2002). 

II. Factual background.

The Veteran filed an original claim for disability benefits with the VA in August 2001.  At that time he submitted a marriage license showing that he was married to E. O.  They were married in May 2001. 

By a rating action in March 2002, the RO granted service connection a number of disabilities.  A combined evaluation of 30 percent was assigned effective August 7, 2001.  His combined rating increased to 70 percent effective from March 30, 2005, and decreased to 60 percent from August 1, 2010.

By letter dated in March 2002, the Veteran was informed that the compensation benefits he was awarded included an additional amount due to his having a dependent spouse.  The letter also informed the Veteran that he must tell VA immediately if there were any changes in the number or status of his dependents.

In a January 2006 letter, the RO again advised the Veteran that additional benefits had been included in his compensation for his spouse, and that he must tell VA immediately if there were any changes in the number or status of his dependents.

In April 2010, the RO sent a form to the Veteran noting that his disability compensation included an additional amount for his spouse and requesting that he provide details regarding his dependents.  The Veteran returned the form later in April 2010 indicating that he was married to N. O. (rather than to E. O.).

In May 2010, the Veteran then submitted his divorce decree which indicated that he and E. O. were divorced in April 2006.  He also submitted a marriage certificate which indicated that he married N. O. in October 2006.

In June 2010, the RO retroactively terminated payment of additional benefits on behalf of the previous dependent spouse effective May 1, 2006, and did not grant additional benefits on behalf of the new dependent spouse until May 1, 2010.  This action resulted in an overpayment of $5,071. 

The Veteran wrote to VA in September 2010 asserting that he did report the information to the Phoenix RO.  He supplied a printout dated September 2010 of a screen shot of a VA computer document showing that the Veteran's previous marriage was terminated and that the award end date was 05/01/2006.  He sent a copy of his current wife's military I.D. card which shows that it was issued in October 2006.  He also stated that his current wife has been enrolled in the DEERS (Defense Enrollment Eligibility Reporting System) program.

In an April 2011 letter the Veteran stated that he was divorced from E. O. in April 2006 and that he married N. O. in October 2006.  He noted that during the entire time of the overpayment he was married, except for 5 or 6 months.  He asserted that it was unfair that he has to repay money for a five year period for the removal of a spouse when he was remarried.  He stated that VA may not have had the name, but all other legal and medical documents had his current spouse's name.  He maintained that he should not be punished for this oversight.  He stated that he was being paid for being married and he was married.  

At his July 2013 hearing, the Veteran testified that he went into the RO in 2006 and signed a sheet for change of status regarding his dependents.  

III. Legal analysis.

In this case, the Veteran contends that there should be no overpayment established from October 2006 to May 2010, since he was actually married during that time period. 

The law provides for the rates of disability compensation, and for payment of additional compensation for dependents of veterans who are at least 30 percent disabled.  38 U.S.C.A. §§ 1114(c), 1115, 1134, 1135.  During the period relevant to this issue, the Veteran had a combined rating in excess of 30 percent for his service-connected disabilities. 

Under 38 U.S.C.A. § 5112(b)(2), the effective date of reduction or discontinuance of compensation by reason of divorce of a dependent of a payee shall be the last day of the month in which such divorce occurs.  See also 38 C.F.R. § 3.501(d)(2). 

The effective date of the award of any benefit or increase by reason of marriage shall be the date of that event if proof is received by VA within a year from the date of marriage.  38 U.S.C.A. § 5110(n).  Under 38 C.F.R. § 3.401(b), the effective date for the award of additional compensation for a dependent is the latest of (1) the date of claim, which is either the date of his marriage, if evidence of the event is received within one year of the event, or the date notice is received of the dependent's existence, if evidence is received within one year of VA's request; (2) the date the dependency arises; (3) the effective date of the qualifying disability rating, provided evidence of dependency is received within one year of notification of such rating action; or (4) the date of commencement of the Veteran's award. 

Applying the foregoing regulation to the facts of the present case, the Board finds that overpayment of additional benefits on behalf of a dependent spouse was properly created.  There can be no dispute that the effective date of termination of additional benefits for E. O. was the date of divorce in April 2006.  See 38 C.F.R. § 3.501(d) (2), which provides that benefits discontinue the last day of the month in which the divorce occurred. 

The only real dispute in this case is when the benefits on behalf of the second dependent spouse should commence.  Under the foregoing law and regulation, the date of benefits is not the date of marriage, but rather the date the VA is notified of the marriage.  The only exception to that rule is where notification is received by VA within a year of the marriage.  That exception does not apply in this case.  The RO properly terminated dependency benefits effective May 1, 2006, and did not reinstate dependent benefits until the date of receipt of notice of the remarriage which was received in April 2010.  Thus, the overpayment of additional benefits on behalf of a dependent spouse was properly created. 

The Veteran divorced in April 2006 and remarried in October 2006 but did not inform VA of the remarriage until April 2010.  During the period from May 1, 2006 to May 2010 the Veteran received disability compensation that included an additional payment for a dependent spouse.  The record does not disclose that the Veteran informed VA of his divorce and subsequent remarriage any earlier than April 2010. 

With regard to the Veteran's testimony that he informed VA of his change in status in 2006, the claims file does not contain any evidence showing that the Veteran reported his divorce to VA prior to April 2010.  The Board notes that the September 2010 computer printout indicating that the Veteran's marriage was terminated in 2006, does not indicate that the Veteran informed the VA of the termination in 2006.  It only shows that as of September 2010 VA had updated the Veteran's files to correctly show that the Veteran had been divorced from E. O. in April 2006.  The Board notes that the presumption of regularity is applicable in this case.  If the RO had received notice of the Veteran's divorce, as he indicated, it is presumed that the RO would have filed it in the claims file and acted as it did with the notice of the divorce and remarriage that was received in May 2010.  See Fithian v. Shinseki, 24 Vet. App. 146, 151 (2010).  

In sum, applicable regulations specify that the Veteran was not entitled to additional compensation benefits on account of having E. O. as a dependent as of April 30, 2006.  He nevertheless received such benefits for E. O. until April 2010.  There is no persuasive evidence showing that he notified VA of, or that VA was otherwise aware of, his divorce from E. O. until at least April 2010.  Nor is there otherwise any indication of administrative error on the part of VA.  Applicable regulations also provide that the Veteran was not entitled to additional compensation benefits for N. O. until at least May 2010.  While the Board understands the practical argument that the Veteran has made with respect to the fact that he was married from October 2006 to May 2010, just not to the person VA thought he was, the Board is legally bound to uphold the law as is currently in effect.  Based on these facts, and the applicable regulations governing the effective date of the removal of E. O. from the Veteran's award, the overpayment at issue was properly created. 

ORDER

The overpayment of VA benefits due to change in the Veteran's marital status was properly created, and the appeal is denied.


REMAND

On September 3, 2010, the Committee on Waivers and Compromises (COWC) denied the Veteran's request for a waiver of the overpayment of $5,071, resulting from his failure to report his divorce from E. O.  In a September 23, 2010 letter to the RO the Veteran indicated that he disagreed with this decision.  The claims file and electronic VA files do not contain a Statement of the Case regarding this issue.  Under these circumstances, a Statement of the Case should be issued.  The Board is required to remand, rather than refer, this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran and his representative a Statement of the Case on the issue of entitlement to waiver of recovery of overpayment of VA disability compensation benefits in the amount of $5,071 resulting from the Veteran's failure to report that he had divorced a previous spouse.  The Veteran and his representative should be provided notice of the Veteran's right to file a substantive appeal.  This claim should be returned to the Board only if the Veteran perfects his appeal by filing a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


